Citation Nr: 0912067	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable rating for bronchitis.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to July 
1992, and from January 1993 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March 2006 and 
May 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  By the March 2006 
rating decision, the RO, in pertinent part, denied his TDIU 
claim.  The subsequent May 2007 rating decision, among other 
things, denied service connection for asthma and a 
compensable rating for the service-connected bronchitis.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the Veteran's 
bronchitis and TDIU claims.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on her part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  The competent medical evidence does not reflect the 
Veteran has asthma.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding her asthma claim by a 
letter dated in November 2006.  Among other things, this 
letter informed the Veteran of what was necessary to 
substantiate her asthma claim, what information and evidence 
she must submit, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of 
or to submit any evidence in her possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the November 2006 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her asthma claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative to the issue decided herein.  
All relevant records are in the claims folder, to include 
service treatment records and post-service medical records.  
The Veteran has had the opportunity to present evidence and 
argument in support of this claim, to include at the March 
2008 Board hearing.  Nothing reflects she has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, she was accorded a VA examination 
with respect to this case in March 2007.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board acknowledges that the medical treatment records on 
file include notations showing a history of asthma, usually 
associated with chronic obstructive pulmonary disease (COPD).  
However, the March 2007 VA respiratory examination explicitly 
stated that asthma was not present; i.e., the Veteran does 
not currently have asthma.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The Board further observes that even if the Veteran did have 
a current diagnosis of asthma, her claim of service 
connection would still be denied.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Initially, the Board observes that the only respiratory 
condition diagnosed in the Veteran's service treatment 
records is her already service-connected bronchitis.  There 
were no entries indicating treatment for or a diagnosis of 
asthma.  As such, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disability to the 
Veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence).  

The Board also reiterates that the entries in the post-
service medical records regarding the Veteran's history of 
asthma have indicated that it is associated/related to her 
COPD.  However, service connection has been denied for COPD, 
to include by the March 2006 and May 2007 rating decisions, 
and the Veteran has not appealed these denials.  Moreover, 
the competent medical evidence, including the March 2007 VA 
respiratory examination, reflects that the COPD is most 
likely associated with cigarette smoking and not likely due 
to chronic bronchitis.  For claims received by VA after June 
9, 1998 (as is the case here), a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for asthma.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to this claim must be denied.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Veteran's bronchitis is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6600.  
Under this Code, the minimum compensable rating of 10 percent 
requires Forced Expiratory Volume in one second (FEV-1) of 
71- to 80 percent predicted, or; the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or: Diffusion 
Capacity for the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) 66- to 80 percent predicted.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Further, 38 C.F.R. § 4.96(d)(1) mandates that for these 
evaluation criteria, pulmonary function tests (PFTs) are 
required to evaluate the condition except: (i) When the 
results of a maximum exercise capacity test are of record and 
are 20 ml/kg/min or less; (ii) When pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed; (iii) when there have been one or more episodes or 
acute respiratory failure; (iv) when outpatient oxygen 
therapy is required.  None of these exceptions are shown in 
the present case.  In fact, the March 2007 VA examination 
found that there was no evidence of pulmonary hypertension, 
cor pulmonale, right ventricular hypertrophy; nor was there a 
history of respiratory failure or periods of incapacitation.  

The March 2007 VA examination did indicate that a PFT was 
performed, and stated that spirometry showed moderate 
obstruction without significant bronchodilator response; 
normal lung volumes; borderline reduced diffusion capacity.  
However, neither the examination report nor the other records 
assembled for the Board's review indicates the actual 
numerical PFT results regarding FEV-1, FEV-1/FVC, or DLCO 
(SB).  Without such results, the Board cannot make a 
determination as to whether the Veteran satisfies the 
criteria for a compensable rating for her service-connected 
bronchitis.  Therefore, a remand is required to obtain the 
actual PFT results.  If these results are unavailable, then 
the Veteran should be accorded a new examination which 
includes the actual numerical PFT results so that an accurate 
determination can be made regarding the appropriate rating 
for the service-connected bronchitis under Diagnostic Code 
6600.  See Colvin, 1 Vet. App. at 175 (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, it does not appear that the Veteran was 
accorded notification regarding her bronchitis claim that is 
in full compliance with the holding of Vazquez-Flores.  As a 
remand is already required in the instant case, the Board 
concludes that she should be provided with such notice 

The Board further observes that resolution of the Veteran's 
bronchitis claim may impact the ultimate decision as to her 
TDIU claim.  As such, these claims are inextricably 
intertwined, and the Board will defer adjudication of the 
TDIU claim until the development deemed necessary for the 
bronchitis claim has been completed.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the Veteran corrective 
notification in accord with 38 U.S.C.A. §§ 
5103 and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 regarding her bronchitis claim 
that is consistent with the holding of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for her bronchitis 
since March 2007.  After securing any 
necessary release, obtain those records 
not on file.

In particular, please obtain the copy of 
any PFT conducted in conjunction with the 
March 2007 VA respiratory examination, or 
since that time.

3.  If no PFT report is obtained or it 
does not contain the actual numerical 
results in terms of FEV-1, FEV-1/FVC, and 
DLCO (SB), then the Veteran should be 
afforded an examination to determine the 
current nature and severity of her 
service-connected bronchitis.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.

This examination report must include the 
numerical results from a contemporaneous 
PFT, unless one or more of the regulatory 
exceptions for conducting a PFT is 
present.  If one of these exceptions is 
found to be present, then it must be so 
stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, if a new examination is 
conducted review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a supplemental statement of the case 
which addresses all of the evidence obtained since the RO 
last adjudicated these claims, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


